DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The 35 USC 112 rejection of claim 4 has been withdrawn.
Response to Arguments
Applicant’s arguments with respect to the claim 1 have been considered but are moot because the arguments do not apply to the references as used in the current rejection. Newly found prior art has been applied in response the amendments to the claims.
Concerning claim 17, Applicant's arguments filed 7/1/2021 have been fully considered but they are not persuasive. 
Concerning Applicant arguments on page 15 of the remarks, Applicant argues there is no reason to combine the references Lv and Redshaw because “the triangle and inverted triangle shaped projections achieve the exact opposite result than the one asserted by the Examiner” and “the triangle and inverted triangle shaped projections allow for only a single rotational position.” In response claim 17 recites “the first surface is interlockable with the second surface in a plurality of quantized translational positions along at least two translational degrees of freedom; and wherein, the first surface is interlockable with the second surface in a single rotational position.” The limitation merely requires “the first surface is interlockable with the second surface in a single rotational position,” and not only limited in that single position. Redshaw which is looked 
Concerning arguments in regards to In re Dailey, Applicant argues the features of shaped projections on the first surface and opposing shaped projections on the second surface are “highly significant and not a mere matter of design choice” and “In addition to allowing for only a single rotational position between the first and second surfaces as discussed above, the Specification discloses additional significant results and benefits of utilizing triangle and inverted triangle shaped projections.”
In response the claim merely recites “the first and second shaped projections each have a hexagonal cross-sectional shape.” The benefits from a well-known shape are not seen in the claim or read in from the specification. 
Applicant further states “the unique features do not include merely a “change in shape,” but instead recite a difference in shape between two elements, namely the first and second shaped projections, to achieve a unique result (i.e., a single rotational position).”  Applicant is arguing that which is not in the claim. The difference of shapes is not claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-11, 13-15, 21, 22 rejected under 35 U.S.C. 103 as being unpatentable over Redshaw (4035093) in view of Wasmuth (3019472).
In regards to claim 1, Redshaw discloses a component alignment system for an aircraft (intended use) comprising:
a first component (ref. 12) having a first surface including a plurality of first shaped projections (ref. 18), the first shaped projections repeating in at least two directions along the first surface (as seen in Fig. 4), the first shaped projections separate and spaced apart from one another along the at least two directions (seen in Fig. 4); and
a second component (ref. 14) having a second surface including a plurality of second shaped projections (ref. 22), the second shaped projections repeating in at least two directions along the second surface (as seen in Fig. 4);
Redshaw does not expressly disclose as taught by Wasmuth: the second shaped projections separate and spaced apart from one another along the at least two directions (Fig. 2 and Fig. 6 surface ref. 7 mated to surface ref. 3r, both surfaces comprising first and second shaped projections separate and spaced apart from one another along the at least two directions);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Redshaw with Wasmuth by providing the second shaped projections 
Redshaw as combined further discloses:
wherein, the first shaped projections are complementary to the second shaped projections (as seen in Fig. 4, C2:7 discloses “the surface 16 of the first member 12 is a multitude of similar projections 18”, Wasmuth as seen in Figs. 2, 3, 6) such that the first surface is translationally and rotationally constrained relative to the second surface when the first and second shaped projections are in an interlocked position (C1:5 “means of effecting an adjustment between surfaces while also being able to lock the surfaces into the adjusted position”) projections are in an interlocked position (C1:5 “means of effecting an adjustment between surfaces while also being able to lock the surfaces into the adjusted position’).

In regards to claim 2, Redshaw as combined discloses the component alignment system as recited in claim 1 wherein the first surface is interlockable with the second surface in a plurality of quantized translational positions along at least two translational degrees of freedom (abstract “multiplicity of recesses arranged to mate with the projections to allow bi-directional adjustment and also locking when the members are fastened together’).

In regards to claim 3, Redshaw as combined discloses the component alignment system as recited in claim 2 wherein the at least two translational degrees of freedom are parallel to the first and second surfaces (as seen in Fig. 4).

In regards to claim 4, Redshaw as combined discloses the component alignment system as recited in claim 2 wherein the quantized translational positions are spaced apart by a translational distance proportional to a size of the shaped projections (as seen in Fig. 4, abstract discloses “uniform geometric pattern” accordingly having a translational distance proportional to a size of the shaped projections).

In regards to claim 5, Redshaw as combined discloses the component alignment system as recited in claim 1 wherein the first surface is interlockable with the second surface in at least one quantized rotational position along a rotational degree of freedom (C2:65 discloses rotation of first and second surface “When the pattern is symmetrical about one or more planes through the pattern, the coupling may be rotated between identical planes of symmetry’).

In regards to claim 6, Redshaw as combined discloses the component alignment system as recited in claim 5 wherein the first surface is interlockable with the second surface in a single rotational position (C2:68 “in the square pattern shown in FIGS. 1 through 9, the couplings may be moved bi-directionally at 90 degrees from each other” accordingly the surfaces may be rotated in 90 degree increments).

In regards to claim 7, Redshaw as combined discloses the component alignment system as recited in claim 5 wherein the first surface is interlockable with the second surface in a plurality of orthogonal rotational positions along the rotational degree of freedom (C2:68 as detailed in claim 6 rejection, a plurality of orthogonal rotational positions 90 degrees from each other).

In regards to claim 8, Redshaw as combined discloses the component alignment system as recited in claim 5 wherein the rotational degree of freedom is parallel to the first and second surfaces (as seen in figures, faces are parallel to one another and are rotated facing each other).

In regards to claim 9, Redshaw as combined discloses the component alignment system as recited in claim 1 wherein the first and second shaped projections each have a one or more planes through the pattern, the coupling may be rotated between identical planes of symmetry’).

In regards to claim 10, Redshaw as combined discloses the component alignment system as recited in claim 1 wherein the first and second shaped projections each have a square cross-sectional shape (as seen in Fig. 5).

In regards to claim 11, Redshaw as combined discloses the component alignment system as recited in claim 1 wherein the first shaped projections further comprise tapered projections (as seen in Fig. 6 and 7).



In regards to claim 13, Redshaw as combined discloses the component alignment system as recited in claim 1 but does not expressly disclose: wherein the first and second shaped projections each have a hexagonal cross-sectional shape. However it would have been obvious to make the different portions of the first and second shaped projections to each have a hexagonal cross-sectional shape of whatever form or shape was desired or expedient in order provide secure interlocking between the surfaces. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

In regards to claim 14, Redshaw as combined discloses the component alignment system as recited in claim 1 wherein the first shaped projections each have a cylindrical cross- sectional shape (as seen in Fig. 4).

In regards to claim 15, Redshaw as combined discloses the component alignment system as recited in claim 1 wherein the first shaped projections further comprise a plurality of walls forming receiving sockets (as seen in Fig. 4).

In regards to claim 21, Redshaw as combined discloses the component alignment system as recited in claim 2 but does not expressly disclose: wherein the quantized translational positions have a quantum translational granularity of less than 0.1 inches. It would have been an obvious matter of design choice to the quantized translational positions have a quantum translational granularity of less than 0.1 inches in order to allow a greater precision in the positions that can be obtained between the two parts, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

In regards to claim 22, Redshaw as combined discloses the component alignment system as recited in claim 1 wherein the first shaped projections each have a triangle cross-sectional shape (Redshaw Fig. 8) and the second shaped projections each have an inverted triangle cross-sectional shape (Redshaw discloses inverted triangle cross-sectional shape in Fig. 8, Redshaw as combined with Wasmuth discloses complimentary projections if Fig. 3 accordingly the second shaped projections have inverted triangle cross-sectional shape).

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Redshaw, Wasmuth as applied to claim 1 above, and further in view of Martinson (7857565).
In regards to claim 16, Redshaw discloses the component alignment system as recited in claim 1 wherein the first surface forms a first fastener hole (ref. 24) and the second surface forms a second fastener hole (ref. 26), the first and second fastener holes configured to receive a fastener (ref. 28) to secure the first surface against the second surface (as seen in Fig. 2 in ghost lines); and
Redshaw does not expressly disclose: wherein the second fastener hole is larger than the first fastener hole such that the fastener is undersized relative to the second fastener hole, thereby allowing for translational adjustment between the first and second components.
Martinson teaches a first fastener hole is undersized relative to the second fastener hole (seen at least in Figs. 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Redshaw with Martinson by providing the second fastener hole is larger than the first fastener hole such that the fastener is undersized relative to the second fastener hole in order to allow a greater amount positions for the surfaces to be mounted to each other.

Claim 17, 18, 20 rejected under 35 U.S.C. 103 as being unpatentable over Lv et al (20160129995) in view of Redshaw.
In regards to claim 17, Lv disclose a component alignment system for an aircraft comprising:
a first component (Fig. 4B ref. 124) having a first surface including a plurality of first shaped projections (as suggested in Fig. 4c); 
a second component (Fig. 4B ref. 124 mirrored for ref. 121, [0041] “moving portion 121 is provided with a screw hole 125 and a second rack structure (not shown)”) having a second surface including a plurality of second shaped projections (as suggested in Fig. 4B, [0041] “the first rack structure 124 is engaged with the second rack structure” accordingly the projections engage each other);
Lv does not expressly disclose:
the first surface plurality of first shaped projections each having a triangle cross- sectional shape, the first shaped projections repeating in at least two directions along the first surface; and the second surface plurality of second shaped projections each having an inverted triangle cross-sectional shape, the second shaped projections repeating in at least two directions along the second surface;
Redshaw teaches first and second surfaces with complementary shapes including projections on a first surface and inverted surfaces to receive these projections on a second surface (as seen in Figs. 4-7, at least refs. 44 and 46), the second shaped projections repeating in at least two directions along the second surface (as seen in Figs. 4-7, abstract discloses “a multiplicity of projections extending therefrom in a uniform geometric pattern” accordingly the projections/patterns repeating in two directions along the surface).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Lv with Redshaw by providing the first and second surfaces of the first and second components each having a triangle cross- sectional shape, the first shaped projections repeating in at least two directions along the first surface; and the second surface plurality of second shaped projections each having an inverted triangle cross-sectional shape, the second shaped projections repeating in at least two directions along the second surface in order to provide a greater structure to engage each other. 
Lv as combined further discloses: wherein, the first shaped projections are complementary to the second shaped projections (Redshaw C1:37 “A matching member has a multiplicity of recesses arranged to mate and lock with the first member when the two parts are brought together”) such that the first surface is translationally and rotationally constrained relative to the second surface when the first and second shaped projections are in an interlocked position (Redshaw C1:37 “lock with the first member when the two parts are brought together’);
wherein, the first surface is interlockable with the second surface in a plurality of quantized translational positions along at least two translational degrees of freedom (Redhaw C2:65 “When the pattern is symmetrical about one or more planes through the pattern, the coupling may be rotated between identical planes of symmetry’); and
wherein, the first surface is interlockable with the second surface in a single rotational position (Redshaw C2:65).
Lv as combined does not expressly disclose:
the first component, the first surface, plurality of first shaped projections each having a triangle cross-sectional shape, the first shaped projections repeating in at least two directions along the first surface, the second surface plurality of second shaped projections each having an inverted triangle cross-sectional shape
It would have been an obvious to make the portions of the plurality of first shaped projections in the first surface to each have a triangle cross-sectional shape, the second surface plurality of second shaped projections each have an inverted triangle cross- sectional shape in order to provide a greater number of rotational locking angles as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

In regards to claim 18, Lv as combined discloses the component alignment system as recited in claim 17 wherein the first surface is noninterlockable with the second surface in rotational positions other than the single rotational position (Redshaw C2:65 “couplings may be moved bi-directionally at 90 degrees from each other’, at other than 90 degrees surfaces are non-interlocking).

In regards to claim 20, Lv as combined discloses the component alignment system as recited in claim 17 wherein each of the first and second shaped projections includes three projection interface surfaces (Redshaw Fig. 7 interface surfaces of ref. 44) configured to engage a respective adjacent projection interface surface of one of the shaped projections in the interlocked position (Redshaw Fig. 7 adjacent interface surfaces of ref. 46)

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Lv, Redshaw as applied to claim 17 above, and further in view of Hoshino (5482228).
In regards to claim 19, Lv as combined discloses the component alignment system as recited in claim 17 wherein the aircraft further comprises a bay door (Lv seen in Fig. 3, abstract “an aircraft landing gear hatch door”)
Lv as combined dose not expressly disclose: one of the first or second components further comprises a bay door switch.
Hoshino teaches a switch (Fig. 3 ref. 31) connected to first and second components of a landing gear linkage (ref. 18 drag brace, ref. 30 retractor arm).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lv as combined with Hoshino by providing a switch connected to the first or second component to indicate the position of the landing gear.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642